Opinion issued August 30, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-18-00634-CV
                            ———————————
                        IN RE STEVE HEBERT, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Steve Hebert, has filed a petition for writ of mandamus, seeking to

set aside the trial court’s order denying his “Motion to Expunge Lis Pendens.”1

      We deny relator’s petition for writ of mandamus. See TEX. R. APP. P.

52.8(a).



1
      The underlying case is Charles D. Snider, Jr., Trustee of the SF Revocable Living
      Trust I v. Steve Hebert, cause number 2017-44445, pending in the 190th District
      Court of Harris County, Texas, the Honorable Debra Ibarra Mayfield presiding.
                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Brown and Caughey.




                                       2